Citation Nr: 0620387	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
compression fracture of the L-1 vertebra.

2.  Entitlement to service connection for type II diabetes 
mellitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
June 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Low Back Disorder

The veteran is currently service-connected for a compression 
fracture of the L-1 vertebra, which is rated as zero percent 
disabling.  The veteran sustained this fracture from a motor 
vehicle accident in December 1960.  The medical evidence 
shows that the veteran underwent a magnetic resonance imaging 
(MRI) study in June 1998 that revealed disc protrusions at 
the L1-L2, L4-L5 and L5-S1 levels.  Accordingly, he currently 
has a diagnosis of degenerative disc disease of the lumbar 
spine.  The veteran has been denied a compensable rating on 
the basis that his current degenerative disc disease is not 
related to and has not been aggravated by the service-
connected compression fracture of the L-1 vertebra.

The veteran underwent VA examinations in January 2003 and 
October 2004.  The veteran has complained that the VA 
examinations, conducted by the same examiner, were not 
appropriately conducted and the reports do not accurately 
reflect what was actually said during the examination.  The 
veteran challenges the validity of these VA examinations and 
the opinions contained therein.  The VA examiner opined that 
the veteran's current degenerative disc disease is not 
related to the service-connected disability but rather to 
age, obesity and the veteran's occupation.

In support of his claim, the veteran submitted a letter from 
his private physician dated in January 2005, subsequent to 
the last VA examination.  This physician said that imaging 
studies revealed an obvious loss of vertebral height of L1 
and mild deformity of L2, which would be consistent with the 
veteran's history, and the 1998 MRI showed disc protrusions 
at L4-5 and L5-S1 levels that were slightly eccentric toward 
the right side and causing decrease in the neural foramina 
fat.  He reiterates the veteran's verbal history of seeing 
multiple physicians over the years for this problem with 
frequent flare ups of low back pain.  He opines that, in the 
absence of any other injuries or incidents, it appears at 
least as likely as not that the veteran's recurrent chronic 
low back pain is related to the in-service motor vehicle 
accident.  

Given the veteran's complaints about the prior VA 
examinations and the subsequent favorable opinion he 
submitted, the Board finds that a new examination should be 
provided to the veteran.  A different examiner should conduct 
the examination.  The new examiner should consider all the 
evidence of record, including the private physician's letter, 
and provide an opinion as to whether the veteran's 
degenerative joint disease is due to the compression fracture 
of the L1 vertebra or has been aggravated by the compression 
fracture of the L1 vertebra.  In rendering this decision, all 
necessary diagnostic testing should be conducted, including 
any x-rays and MRI if needed to determine the current 
severity of the veteran's low back disorder.

The Board also finds that additional development is needed 
prior to scheduling a new examination.  First, the service 
medical records only contain the Discharge Summary from the 
veteran's hospitalization after the motor vehicle accident, 
but no actual inpatient treatment records.  Since those 
records are kept separately, the National Personnel Record 
Center (NPRC) should be specifically requested to research 
and obtain any inpatient treatment records for the veteran's 
hospitalization from December 28, 1960 to January 16, 1961 at 
the U.S. Naval Hospital in Bremerton, Washington.  The reason 
these records are needed is to identify the exact vertebra 
that was fractured.  The Discharge Summary says the L-2 was 
fractured.  A private physician's bill for the veteran's 
initial treatment at a private hospital indicates the first 
lumbar vertebra was fractured.  The veteran has said that 
both the L-1 and L-2 vertebrae were fractured.  Service 
connection has only been granted for fracture of the L-1 
vertebra.  The actual inpatient treatment records, including 
any radiology reports of the veteran's lumbar spine, should 
clarify this confusion.  

In addition, the medical records in the claims file do not 
contain any reports of       x-rays taken, but the veteran's 
private physician appears to say that imaging studies had 
been done by him.  On remand, these imaging studies should be 
sought from this private physician.

Finally, the veteran testified at his Board hearing that he 
has been treated for his low back disorder by VA at its 
Medical Center in New Orleans, Louisiana.  There is no 
indication in the record, however, that any attempt was made 
to obtain VA treatment records.  The only VA treatment 
records in the file are part of the records received from the 
Social Security Administration and are not relevant to the 
issue before the Board.

Type II Diabetes Mellitus and Hypertension

The veteran has claimed that his type II diabetes mellitus 
and hypertension are secondary to his service-connected low 
back disorder.  He testified that he used to take Cortisone 
shots in his low back and that, due to those shots and 
inactivity caused by low back pain, he has gained excessive 
weight which caused his diabetes and hypertension.  To date, 
no medical opinion has been obtained as to the relationship 
between the veteran's low back disorder, treatment for his 
low back disorder, and his diabetes and hypertension.  On 
remand, the veteran should be scheduled for examinations for 
his type II diabetes mellitus and his hypertension and 
opinions should be requested as to whether these conditions 
are proximately due to or the result of the veteran's 
service-connected low back disorder or any treatment he has 
received for it.  
There are no medical records indicating when the veteran was 
diagnosed to have hypertension.  The veteran should be 
requested to identify the medical care provider who initially 
diagnosed him to have hypertension and the time frame when he 
was diagnosed, and, if it was by a private medical care 
provider, to provide a completed release form to permit VA to 
request the treatment records from the identified private 
medical care provider.  If it was VA, the veteran should be 
asked to identify which VA facility initially diagnosed and 
treated him for hypertension and those treatment records 
should be obtained.

Notice

There have been several court decisions affecting notice 
under the Veterans Claims Assistance Act of 2000 (VCAA) since 
the April 2002 notice was sent to the veteran.  The veteran 
should be provided with a new notice that is fully compliant 
with the current notice requirements.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice that 
is compliant with the current notice 
requirements.

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate agency, 
and request the veteran's inpatient treatment 
records from the U.S. Naval Hospital in 
Bremerton, Washington, for the period of 
December 28, 1960 to January 16, 1961.  
Associate all requests and records received 
with the claims file.  If records are 
unavailable from any sources, a negative reply 
is requested.

3.  Request the veteran to identify all VA 
medical facilities at which he has received 
treatment for his low back disorder, type II 
diabetes mellitus and hypertension, and the 
time period of his treatment.  Then obtain the 
veteran's medical records from the identified 
VA medical facilities for the period 
identified.  All efforts to obtain VA records 
should be fully documented, and the VA facility 
should provide a negative response if records 
are not available.

4.  Request the veteran to identify the medical 
care provider that diagnosed him to have 
hypertension and complete release forms 
authorizing VA to request copies of the 
treatment records from any identified private 
medical care provider.  He should be advised 
that he can also submit private medical 
treatment records to VA himself.  If the 
veteran provides completed release forms, then 
request the medical records identified.  In 
making the request, it should specify that 
copies of the actual treatment records, as 
opposed to summaries, are needed.  All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  The veteran and his representative 
should be notified of unsuccessful efforts in 
this regard and afforded an opportunity to 
submit the identified records.

5.  Contact the veteran's private physician who 
indicated in his January 2005 letter that he 
has imaging studies of the veteran's lumbar 
spine, and request that the reports of these 
imaging studies be provided to VA.

6.  When the above development has been 
accomplished and all available evidence has 
been obtained, the veteran should be scheduled 
for a VA spine examination with a different 
examiner than the one who performed the 
previous two examinations.  The claims file 
must be provided to the examiner for review in 
conjunction with the examination.  The examiner 
should indicate in the report that the claims 
file was reviewed, and provide a complete 
rationale for all conclusions and opinions.

All necessary tests and studies, including x-
rays and a MRI, should be conducted in order to 
ascertain the severity of the veteran's current 
low back disorder.  The examiner should 
determine the limitation of motion, if any, of 
the veteran's lumbar spine and discuss whether 
there is pain on movement, muscle spasm, 
tenderness, deformity or atrophy of disuse.  
The examiner should elicit information as to 
the frequency, duration, and severity of any 
associated symptomatology, and loss of function 
in daily activities, including work and 
physical activity. 

The examiner is requested to provide answers to 
the following questions:

a. Is the veteran's current degenerative 
disc disease of the lumbar spine as likely 
as not related to the December 1960 motor 
vehicle accident?

b.  Is the veteran's current degenerative 
disc disease of the lumbar spine as likely 
as not due to or the natural progression of 
the vertebral compression fracture sustained 
in the December 1960 motor vehicle accident?

c.  If the answers to the previous two 
questions are in the negative, is the 
veteran's current degenerative disc disease 
of the lumbar spine aggravated by the 
service-connected vertebral compression 
fracture?

The examiner is specifically directed to 
consider the January 2005 letter from the 
veteran's private physician in explaining the 
rationale for his opinions.

7.  Schedule the veteran for a VA examination 
for his type II diabetes mellitus.  The claims 
file must be provided to the examiner for 
review in conjunction with the examination.  
The examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

After reviewing the claims file and examining 
the veteran, the examiner should provide an 
opinion as to whether it is at least as likely 
as not that the veteran's type II diabetes 
mellitus is proximately due to or the result of 
his service-connected vertebral compression 
fracture or any treatment received for it.

8.  Schedule the veteran for a VA examination 
for his hypertension.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The examiner 
should indicate in the report that the claims 
file was reviewed, and provide a complete 
rationale for all conclusions and opinions.

After reviewing the claims file and examining 
the veteran, the examiner should provide an 
opinion as to whether it is at least as likely 
as not that the veteran's hypertension is 
proximately due to or the result of his 
service-connected vertebral compression 
fracture or any treatment received for it.

9.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination reports are complete, readjudicate 
the claims.  If such action does not resolve 
the claims, a Supplemental Statement of the 
Case should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
these claims should be returned to this Board 
for further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).








_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


